Citation Nr: 0024589	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-42 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 17 to 
December 8, 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 decision 
by the RO.

Documents of record suggest that the claim here in question 
was previously disallowed by the RO in San Diego, California.  
However, the original claims folder has been misplaced.  
There is nothing in the present, reconstructed file to show 
whether the veteran received proper notice of the prior 
denial.  Nor is there anything in the current file to show 
what evidence, if any, was of record when the prior decision 
was entered.  As a result, it is not possible to ascertain 
whether finality has attached to the prior decision, or 
whether evidence received since the time of the prior 
decision can be properly considered "new and material."  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  Consequently, in order to afford the veteran every 
advantage, and to ensure him full due process of law, the 
Board will consider the present claim de novo.  That is to 
say, the Board will consider the claim anew, as if it were an 
original claim, without regard to any prior denials that may 
have been entered.


FINDINGS OF FACT

1.  Medical evidence has been received which shows that the 
veteran currently suffers from paranoid schizophrenia.

2.  Medical evidence has been received which shows that 
paranoid schizophrenia was manifested to a degree of 10 
percent or more during the one-year period following the 
veteran's discharge from active military service.



CONCLUSION OF LAW

The claim of service connection for paranoid schizophrenia is 
well grounded.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.130 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his currently shown paranoid 
schizophrenia was incurred in or aggravated by active 
military service.  He points out, among other things, that 
the condition was diagnosed and treated during the one-year 
period following his service discharge.

Under the law, a person who submits a claim for VA benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Only if the claimant meets this burden does 
VA have the duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998); Morton v. West, 12 Vet. App. 477, 485-86 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim for 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent (medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the case of a psychosis, such as schizophrenia, the law 
provides a presumption that, under certain circumstances, 
eases the veteran's burden of submitting a well-grounded 
claim.  Specifically, the law provides that if schizophrenia 
becomes manifest to a degree of 10 percent or more during the 
one-year period following the date of the veteran's 
separation from service, the condition will be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of the condition during service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2000) and 
38 C.F.R. §§ 3.307, 3.309 (1999) (setting forth the 
presumption for psychoses); 38 C.F.R. § 4.130 (1999) 
(categorizing schizophrenia as a psychotic disorder).  The 
presumption applies both to conditions that pre-dated the 
veteran's entry into service, and to those that were first 
diagnosed subsequent to service separation.  See Splane v. 
West, 216 F.3d 1058, 1068 (Fed. Cir. 2000).

It should be noted in this regard that paranoid schizophrenia 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. Part 4, Diagnostic Code 9203, and that amendments 
to those criteria became effective on November 7, 1996, 
during the pendency of the veteran's appeal.  See Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695 (1996) (now codified at 38 C.F.R. part 4).  Prior to 
November 7, 1996, paranoid schizophrenia was considered 
compensably disabling if the condition resulted in at least 
mild impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  Under the 
new criteria, the condition is considered compensably 
disabling if it is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks, or 
if symptoms are controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (1999).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the veteran's claim of service 
connection for paranoid schizophrenia is well grounded.  As 
to the first element of a well-grounded claim (currently 
disability), the Board notes that medical evidence has been 
received from a private facility, F·E·G·S Queens Behavioral 
Health Center, dated from 1994 to 1999, which shows that the 
veteran currently suffers from paranoid schizophrenia.  As to 
the second element of a well-grounded claim (in-service 
incurrence or aggravation), the Board notes that medical 
evidence has been received from a private physician, Gary A. 
Weissberg, M.D., dated in November 1979, which shows that the 
veteran was diagnosed with paranoid schizophrenia within one 
year of his service discharge, and which further demonstrates 
that the condition was at that time causative of at least 
mild impairment of social and industrial adaptability, and 
that it was therefore compensably disabling.  Service 
incurrence and/or aggravation is therefore presumed.  
Finally, as to third element of a well-grounded claim 
(nexus), the Board notes that that element is satisfied by 
virtue of the fact that a chronic condition, schizophrenia, 
is currently shown, and was also shown within one year of the 
veteran's discharge from service.  See 38 U.S.C.A. § 1101(3) 
(West 1991) and 38 C.F.R. § 3.309(a) (1999) (defining 
schizophrenia as a chronic condition); 38 C.F.R. § 3.303(b) 
(1999) (indicating that where a chronic disease is shown 
within the presumptive period under 38 C.F.R. § 3.307, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are deemed service connected, 
unless clearly attributable to intercurrent causes.).  Under 
the circumstances, it is the Board's conclusion that the 
requirements for a well-grounded claim have been satisfied.  
Consequently, to this limited extent, the appeal is granted.


ORDER

The claim of service connection for paranoid schizophrenia is 
well grounded; to this limited extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claim of service connection for paranoid schizophrenia is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Consequently, because the claim is well grounded, VA has a 
duty to assist him in developing the facts pertinent to the 
claim.

As mentioned previously, the veteran's original claims folder 
has been misplaced.  See Introduction, supra.  Apparently, it 
was lost while in the custody of the RO in San Diego, 
California.  Although an unsuccessful search for the folder 
was conducted in June 1984, it does not appear that any 
additional searches have been undertaken since that time.  
Given the scant nature of the current record (the 
reconstructed file, for example, does not contain any service 
medical records other than the report of the veteran's 
service entrance examination), the Board finds that further 
efforts to locate the original folder should be undertaken.  
A remand is therefore required.  38 C.F.R. § 19.9 (1999).

A remand is also required in order to ensure that all 
reasonable efforts to obtain copies of the veteran's service 
health records from the National Personnel Records Center 
(NPRC) have been exhausted.  Although documents in the file 
show that the NPRC has on three occasions informed the RO 
that the veteran's "medical records" were forwarded to VA 
in 1980, it is not entirely clear whether the records 
previously forwarded to VA included all of the veteran's 
service health records, to include clinical records and 
records of in-service hospitalization.  On remand, the RO 
should again contact the NPRC and request that it provide the 
RO with copies of any and all service health records 
pertaining to the veteran, including any clinical records and 
records of in-service hospitalization, still in the 
possession of NPRC.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should contact the veteran, 
through his representative, and inform 
him of his right to supplement the 
record on appeal.  The veteran should be 
notified that the RO has been 
unsuccessful in its attempts to obtain 
records of his treatment at University 
Hospital in San Diego, California; at 
the VA Medical Center in San Diego; at 
the Jamaica Clinic in Queens, New York; 
and by "Dr. Shpitalnik," also in 
Queens.  The veteran should be informed 
that these records would be helpful in 
resolving his claim, and that he bears 
the ultimate responsibility for 
furnishing them.

		2.  The RO should contact the RO in San 
Diego, California, and ask it to conduct 
a search for the veteran's original 
claims folder.  If the original folder 
is located, it should be combined or 
otherwise associated with the current, 
reconstructed folder.  If the original 
folder cannot be located, that fact 
should be noted in writing, and the 
writing should be associated with the 
reconstructed file.

		3.  The RO should contact the NPRC and 
ask it to provide the RO with copies of 
any and all service health records 
pertaining to the veteran, including any 
clinical records and records of in-
service hospitalization, still in the 
possession of NPRC.  The NPRC's 
response, and any additional evidence 
received, should be associated with the 
veteran's file.

		4.  After all of the above development 
has been completed, the RO should review 
the file for purposes of ascertaining 
whether there is available in the record 
sufficient evidence to permit a 
meaningful review of the file by a 
psychiatrist, for purposes of providing 
a medical opinion as to the etiology of 
the veteran's paranoid schizophrenia.  
If the evidence is deemed sufficient to 
allow for a meaningful review, the RO 
should arrange to have the veteran 
scheduled for a psychiatric examination.  
The psychiatrist should examine the 
veteran, review the available evidence, 
and provide opinions as to each of the 
following questions:

		a.  Is it absolutely clear (i.e., 
obvious, manifest, or undebatable) that 
the veteran's schizophrenia pre-existed 
his entry into military service?

		b.  If it is absolutely clear that the 
veteran's schizophrenia existed prior to 
service, it is at least as likely as not 
that the disorder underwent a chronic or 
permanent (as opposed to a transient or 
temporary) increase in severity during 
service?

		c.  If it is absolutely clear that the 
veteran's schizophrenia existed prior to 
service, and it is at least as likely as 
not that the disorder underwent a 
chronic or permanent increase in 
severity during service, is it 
absolutely clear (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition, or is it at least as likely 
as not that the disorder worsened during 
service beyond the natural progress?

		A complete rationale for all opinions 
should be provided.

		5.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of service connection for paranoid 
schizophrenia.  In so doing, the RO 
should consider whether the presumption 
of soundness has been rebutted by clear 
and unmistakable (i.e., obvious, 
manifest, or undebatable) evidence of 
pre-service disability.  38 C.F.R. 
§ 3.304(b).  Further, if it is the RO's 
conclusion that there is clear and 
unmistakable evidence of pre-service 
disability, and the evidence shows that 
it is at least as likely as not that the 
disability underwent a chronic or 
permanent increase in severity during 
service, the RO should consider whether 
there is clear and unmistakable evidence 
that the increase in severity during 
service was due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



